UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2016 Or For the Transition Period from to o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001- VAULTED GOLD BULLION TRUST (Exact name of registrant as specified in its charter) Delaware 46-7176227 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) c/o Bank of Montreal 3 Times Square New York, New York 10036 Attention: Legal Department (Address of principal executive offices) (212) 885-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non accelerated filer ☒ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of July 31, 2016, there were no Gold Deposit Receipts outstanding. VAULTED GOLD BULLION TRUST FORM 10-Q FOR THE QUARTER ENDED July 31, 2016 INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II. OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities 8 Item 4. Mine Safety Disclosures 8 Item 5. Changes in and Disagreements with Accounting and Financial Disclosure 8 Item 6. Directors, Executive Officers and Corporate Governance 8 Item 7. Executive Compensation 8 Item 8. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 8 Item 9. Certain Relationships and Related Transactions, and Director Independence 8 Item 10. Principal Accounting Fees and Services 8 Item 11. Other Information 8 Item 12. Exhibits 9 Signatures 10 2 CAUTIONARY NOTE CONCERNING FORWARD-LOOKING STATEMENTS The statements contained in this report that are not purely historical are forward-looking statements.The Vaulted Gold BullionTrust's forward-looking statements include, but are not limited to, statements regarding its expectations, hopes, beliefs, intentions or strategies regarding the future.In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements.The words “anticipates,” “believe,” “continue,” “could,” “estimate,” “expect,” “intends,” “may,” “might,” “plan,” “possible,” “potential,” “predicts,” “project,” “should,” “would” and similar expressions may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. Forward-looking statements in this report may include, for example, statements about: · The gold industry, sources of and demand for gold bullion, and the performance of the gold market. The forward-looking statements contained in this report are based on the Trust's current expectations and beliefs concerning future developments and their potential effects on the Trust.There can be no assurance that future developments affecting the Trust will be those that it has anticipated.These forward-looking statements involve a number of risks, uncertainties (some of which are beyond the Trust's control) or other assumptions that may cause actual results or performance to be materially different from those expressed or implied by these forward-looking statements.These risks and uncertainties include those factors described under the heading “Risk Factors” in the Trust’s prospectus dated July 22, 2016 that forms a part of the Trust’s Registration Statement on Form S-1 (File No. 333- 211858), which was filed with the Securities and Exchange Commission on June 6, 2016. Should one or more of these risks or uncertainties materialize, or should any of the Trust's assumptions prove incorrect, actual results may vary in material respects from those projected in these forward-looking statements. The Trust undertakes no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required under applicable securities laws. 3 PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) On July 22, 2016, the Vaulted Gold Bullion Trust (the “Trust”) filed a final prospectus relating to its Gold Deposit Receipts (as defined below); however, the Trust has had no activities. As discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” below, the Trust has no activities other than the issuance of Depositary Receipts (“Gold Deposit Receipts”), which represent an undivided beneficial ownership in a fixed quantity of unencumbered, allocated, physical gold bullion (“Gold Bullion”). However, as of the date hereof, the Trust has not issued any Gold Deposit Receipts. As a result, the Trust has omitted financial statements from this Quarterly Report on Form 10-Q. Item 2.
